UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Proto Labs, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proto Labs, Inc. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (763) 479-3680 Fax: (763) 479-2679 April 8, 2016 Dear Fellow Shareholder: The Board of Directors of Proto Labs, Inc. joins me in extending a cordial invitation to attend our 2016 Annual Meeting of Shareholders (the “Annual Meeting”), which will be held at the offices of Faegre Baker Daniels LLP, 2200 Wells Fargo Center, 90South Seventh Street, Minneapolis, MN 55402, on Thursday, May 19, 2016 at 9:00 a.m. local time. We will be using the “Notice and Access” method of furnishing proxy materials via the Internet to our shareholders. We believe that this process will provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to reduce the environmental impact of our Annual Meeting and the costs of printing and distributing the proxy materials. On or about April 8, 2016, we will mail to our shareholders a Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our Proxy Statement and Annual Report on Form 10-K and vote electronically via the Internet. The Notice also contains instructions on how to receive a paper copy of your proxy materials. It is important that your shares be represented at the Annual Meeting whether or not you plan to attend in person. Please vote electronically via the Internet or, if you receive a paper copy of the proxy card by mail, you may vote by Internet or telephone or by returning your signed proxy card in the envelope provided. If you do attend the Annual Meeting and desire to vote in person, you may do so by following the procedures described in the Proxy Statement even if you have previously sent a proxy. We hope that you will be able to attend the Annual Meeting and we look forward to seeing you. Very truly yours, Lawrence J. Lukis Chairman of the Board PROTO LABS, INC. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 19, 2016 Proto Labs, Inc. will hold its 2016 Annual Meeting of Shareholders at the offices of Faegre Baker Daniels LLP located at 2200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402, on Thursday, May 19, 2016. The Annual Meeting will begin at 9:00 a.m. local time. The proxy materials were made available to you via the Internet or mailed to you beginning on or about April 8, 2016. At the Annual Meeting, our shareholders will: 1. Elect seven directors to hold office until the next Annual Meeting of Shareholders or until their successors are duly elected. 2. Vote on the ratification of the selection of Ernst& Young LLP as our independent registered public accounting firm for fiscal 2016. 3. Vote on an advisory basis to approve the compensation of the officers disclosed in the accompanying Proxy Statement, which we refer to as a “say-on-pay” vote. 4. Vote to approve the material terms of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended, for purposes of Section 162(m) of the Internal Revenue Code. 5. Vote on the shareholder proposal regarding proxy access. 6. Act on any other matters that may properly come before the Annual Meeting, or any adjournment or postponement thereof. The board of directors recommends that shareholders vote FOR each of the following: 1. The director nominees named in the accompanying Proxy Statement. 2. The ratification of the selection of Ernst& Young LLP as our independent registered public accounting firm for fiscal 2016. 3. The approval of the say-on-pay proposal. 4. The approval of the material terms of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended. The board of directors recommends that shareholders vote AGAINST the shareholder proposal regarding proxy access. Only shareholders of record at the close of business on March 24, 2016may vote at the Annual Meeting or any adjournment or postponement thereof. By Order of the Board of Directors William R. Langton Secretary YOUR VOTE IS IMPORTANT Whether or not you plan to attend the Annual Meeting, we urge you to vote as soon as possible. If you received the Notice of Internet Availability of Proxy Materials (the “Notice”), you may vote via the Internet as described in the Notice. If you received a copy of the proxy card by mail, you may vote by Internet or telephone as instructed on the proxy card, or you may sign, date and mail the proxy card in the envelope provided. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2, 2016. Our Proxy Statement for the 2016 Annual Meeting of Shareholders and our Annual Report on Form 10-K for the fiscal year ended December 31, 2015 are available at www.proxyvote.com . TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 CORPORATE GOVERNANCE 8 Board Leadership Structure 8 Risk Oversight 8 Nominating Process and Board Diversity 8 Director Independence 9 Code of Business Conduct and Ethics 9 Communications with the Board and Corporate Governance Guidelines 9 Board Meetings 9 Committees of the Board 10 Certain Relationships and Related Party Transactions 11 Compensation Committee Interlocks and Insider Participation 12 Section 16(a) Beneficial Ownership Reporting Compliance 12 PROPOSAL 1 ELECTION OF DIRECTORS 13 General Information 13 Nominees 13 Voting Information and Board Voting Recommendation 15 COMPENSATION DISCUSSION AND ANALYSIS 16 Named Executive Officers 16 Summary of Proto Labs’ Performance and Organizational Changes 16 Executive Compensation Philosophy and Objectives 17 Compensation Decisions and Processes 18 Peer Group 18 Elements of Executive Compensation 19 Severance and Change in Control Benefits 23 Other Compensation and Equity-Related Policies 24 Summary Compensation Table 25 Grants of Plan-Based Awards 26 Outstanding Equity Awards at 2015 Year-End 27 Option Exercises and Stock Vested in 2015 27 Pension Benefits 28 Nonqualified Deferred Compensation 28 Potential Payments upon Termination or Change in Control 28 COMPENSATION COMMITTEE REPORT 33 Compensation Risk Assessment 33 Conflict of Interest Analysis 33 DIRECTOR COMPENSATION 33 Non-Employee Director Compensation for 2015 34 Non-Employee Directors – Outstanding Equity Awards at 2015 Fiscal Year-End 35 PROPOSAL 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 AUDIT COMMITTEE REPORT 37 FEES PAID TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 38 PROPOSAL 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION 39 PROPOSAL 4 APPROVAL OF THE MATERIAL TERMS OF THE PROTO LABS, INC. 2012 LONG-TERM INCENTIVE PLAN, AS AMENDED, FOR PURPOSES OF SECTION 162(m) OF THE INTERNAL REVENUE CODE 40 Plan Description 40 U.S. Federal Income Tax Consequences 45 Awards Under the Plan 45 SHAREHOLDER PROPOSAL 46 PROPOSAL 5 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS 46 Recommendation of the Board of Directors AGAINST the Proposal 47 OTHER MATTERS 48 SUBMISSION OF SHAREHOLDER PROPOSALS AND NOMINATIONS 48 Proposals Included in the Proxy Statement 48 Proposals Not Included in the Proxy Statement 48 ADDITIONAL INFORMATION 48 APPENDIX A – 2012 LONG-TERM INCENTIVE PLAN ( AS AMENDED AUGUST 5, 2015) A-1 PROTO LABS, INC. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 PROXY STATEMENT The board of directors of Proto Labs, Inc. is soliciting proxies for use at the Annual Meeting to be held on May 19, 2016, and at any adjournment or postponement of the meeting. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Q: Who can vote? A: You can vote if you were a shareholder at the close of business on the record date of March 24, 2016 (the “Record Date”). There were a total of 26,301,688 shares of our common stock outstanding on the Record Date.The Notice of Internet Availability of Proxy Materials (the “Notice”), notice of annual meeting, this Proxy Statement and accompanying proxy card and the Annual Report on Form 10-K for 2015 were first mailed or made available to you beginning on or about April 8, 2016. This Proxy Statement summarizes the information you need to vote at the Annual Meeting. Q: Who can attend the Annual Meeting? A: All shareholders as of the Record Date, or their duly appointed proxies, may attend the Annual Meeting. If you hold your shares in street name, then you must request a legal proxy from your broker or nominee to attend and vote at the Annual Meeting. Q: What am I voting on? A: You are voting on: • Election of sevennominees as directors to hold office until the next Annual Meeting of Shareholders or until their successors are duly elected. • Ratification of the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2016. • Approval on an advisory basisof the compensation of our officers disclosed in this Proxy Statement, which we refer to as a “say-on-pay” vote. • Approval, for Section 162(m) purposes, of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended. • Approval of the shareholder proposal regarding proxy access. Q: How does the board of directors recommend I vote on the proposals? A: The board is soliciting your proxy and recommends you vote: • FOR the director nominees; • FOR the ratification of the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal 2016; • FOR the say-on-pay proposal; • FOR the approval of the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended; and • AGAINST the shareholder proposal regarding proxy access. 1 Q: Why did I receive a notice in the mail regarding the Internet availability of proxy materials instead of a paper copy of the proxy materials? A: “Notice and Access” rules adopted by the United States Securities and Exchange Commission (the “SEC”) permit us to furnish proxy materials, including this Proxy Statement and our Annual Report on Form 10-K for 2015, to our shareholders by providing access to such documents on the Internet instead of mailing printed copies. Shareholders will not receive printed copies of the proxy materials unless they request them. Instead, the Notice will instruct you as to how you may access and review all of the proxy materials on the Internet. The Notice also instructs you as to how you may submit your proxy on the Internet. If you would like to receive a paper or email copy of our proxy materials, you should follow the instructions for requesting such materials in the Notice. Any request to receive proxy materials by mail will remain in effect until you revoke it. Q: How many shares must be voted to approve each proposal? A: Quorum.
